Order entered December 2, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-22-00768-CV

      IN THE GUARDIANSHIP OF RICHARD W. THOMPSON, JR.,
              AN ALLEGED INCAPACITATED PERSON

                   On Appeal from the Collin County Probate
                            Collin County, Texas
                    Trial Court Cause No. GA1-0261-2018

                                      ORDER

      We REINSTATE this appeal which was previously abated pending

resolution of appellant’s motion to transfer.

      Before the Court is appellant’s October 11, 2022 second motion for an

extension of time to file the clerk’s record. We GRANT the motion and extend

the deadline to January 3, 2023. We caution appellant that if the clerk’s record is

not filed by January 3, 2023 due to non-payment, we will dismiss the appeal for

want of prosecution without further notice. See TEX. R. APP. P. 37.3(b).

      Also before the Court are appellant’s October 4, 2022 motion for an

extension of time to file the reporter’s record and the October 6, 2022 second
request of Court Reporter Sharon Pearson for an extension of time to file the

reporter’s record. We GRANT the motion and request only to the extent that we

extend the time to January 3, 2023. We caution appellant that if the reporter’s

record is not filed by January 3, 2023 due to non-payment, we will order the appeal

be submitted without the reporter’s record. See id. 37.3(c).

      We DIRECT the Clerk of this Court to send a copy of this order to Collin

County Clerk Stacey Kemp; Ms. Pearson; and, all parties.

                                             /s/    ROBERT D. BURNS, III
                                                    CHIEF JUSTICE